Citation Nr: 0911817	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-17 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that granted service connection for 
PTSD and assigned a 50 percent evaluation effective January 
30, 2003.

In January 2009, the Veteran testified at a videoconference 
hearing held before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims folder.  

The Board notes that the Veteran also filed a notice of 
disagreement in June 2008 with respect to the RO's denial of 
his claim for individual unemployability (TDIU).  However, as 
the Veteran has not yet filed a substantive appeal with 
respect to TDIU, it is not currently before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's most recent PTSD examination was conducted in 
January 2007.  However, at his January 2009 Board 
videoconference hearing, he indicated his belief that his 
condition had worsened "over the last couple of years."  As 
such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

The Board also observes that the Veteran receives VA 
treatment for this condition, and records of his VA care, 
dated since April 2008, have not been associated with the 
claims folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should obtain any pertinent 
medical records from the VA Medical 
Center, Alexandria, Louisiana, dated 
since April 2008.

2.  After associating with the claims 
folder any pertinent outstanding 
records, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, extent and severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
express findings of psychological, 
social, and occupational impairment in 
terms of a Global Assessment of 
Functioning (GAF) score.  The examiner 
should set forth a complete rationale 
for all conclusions in a legible 
report.

3.  The AMC should readjudicate the 
claim.  If the benefits sought on 
appeal are not granted in full, a 
supplemental statement of the case 
should be issued and the Veteran 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

